Citation Nr: 0513924	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  02-14 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disorder manifested 
by chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1964 to April 
1967 and from March 1972 to July 1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an March 2002 rating action by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
was notified of this action in April 2002.  In June 2004, the 
Board remanded this case for further development.  

The Board notes that in a statement received in October 2004, 
the veteran attempted to reopen his claims for hypertension 
and left knee disability.  The Board hereby refers these 
matters to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran has chest pain.  

2.  Any chest pain during the veteran's active duty service 
was acute and transitory and did not result in an 
identifiable chronic disability manifested by chest pain.


CONCLUSION OF LAW

A disability manifested by chest pain was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in 
August 2001 and June 2004 VCAA letters, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in the August 2001 letter, which was 
prior to the April 2002 rating decision on appeal.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private, and VA medical records and 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  In fact, in a September 2001 statement, 
the veteran indicated the he did not have additional medical 
evidence to provide.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.  
 
Analysis
 
The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records showed that the veteran was treated 
for chest pain, however, the veteran's April 1964 enlistment 
examination was negative for any chest disorders.  In reply 
to a November 1966 request for a chest exam, a radiographic 
report was negative.  An entry dated February 27, 1967 
revealed that the veteran had a 12-hour history of 
progressively worse substernal chest pain which was pleuritic 
in nature being aggravated by coughing, sneezing, positional 
changes.  Orthopnea was present, there were no paradoxical 
pulsus, no pleuropericardial friction rub.  There were no 
extra sounds and tenderness.  The impression was questionable 
pleuritis.  A February 27, 1967 radiographic report showed a 
negative chest.  The veteran's separation examination, on 
February 23, 1967, which was before the February 27th entry 
discussed above, did not indicate any chest abnormalities.  

June 1995 private medical records consisted of an emergency 
room report.  The veteran complained of chest pain and pain 
in his left arm.  The examiner noted that the veteran had 
been on muscle relaxant and had been felt to have some 
musculoskeletal chest pain by Dr. Kosarek in the past.  The 
veteran's chest pain was sharp, was worse with motion of his 
arm and was associated with some chest wall tenderness which 
was quite marked on the lateral aspect of his left chest.  
Physical examination indicated that the chest was clear, the 
veteran had some left lateral chest wall tenderness which was 
quite marked.  The diagnosis was chest pain.  

A September 2000 VA medical record showed that the veteran's 
chest was clear, except for rare wheezes.  VA medical records 
from August 2001, revealed that the veteran complained of 
chest pain.  The veteran reported that he has had 
intermittent chest pain since the 1960s, and was told that it 
was pleurisy.  (In another entry at that time, the veteran 
stated that he had chest pain since 1963.)  He described the 
pain as sharp, intermittent, not associated with any 
activity, eating or shortness of breath.  The pain appeared 
to be in the left rib cage area.  Apparently the veteran had 
chest pain 1 - 2 times per month on a regular basis.  
Examination of the chest found no deformities, it was 
nontender to palpation, breath sounds were clear to 
auscultation, the heart had a regular rhythm and rate without 
murmur.  The veteran indicated that he began having the 
episodes when he saw a man killed and his blood pressure went 
up and he went into shock.  The veteran stated he had to grab 
his chest when he has chest pain and afterwards experienced 
soreness.  The diagnosis was intermittent atypical chest 
pain.  

The veteran was afforded VA examinations in July 2004.  On 
July 1, 2004, the veteran had a VA examination for his heart, 
the examiner indicated that the veteran's claims folder was 
not available.  In presenting the veteran's medical history, 
the examiner stated that the veteran went to the emergency 
room in March 2004 and was treated for atypical chest 
discomfort.  The veteran also appeared to complain of pain to 
palpation (with left anterior rib pain).  During the July 1, 
2004 VA examination, the examiner noted that the veteran did 
not complain of exertional chest pain.  The examiner 
commented that so much of the veteran's chest pain may be due 
to his noncardiac causes.  Physical examination found that 
lungs were clear to auscultation without rales, wheezing, or 
rhonchi.  The examiner opined that there was no definitive 
evidence that the veteran had significant obstructive heart 
disease.  The examiner further stated that there was no 
evidence that the veteran had definitive coronary artery 
disease presently, much less service connected to his 
discharge in 1972.  Cardiac risk factors for development of 
coronary artery disease were noted (including diabetes and 
hypertension).  

During the veteran's July 24, 2004 examination for 
hypertension, the examiner indicated that the veteran's 
medical records were reviewed.  The veteran complained that 
he had chest pain apparently since 1960 and 1964.  The 
veteran reported having sharp pain at least twice a month and 
it lasted for about 15-20 minutes.  There was no 
precipitating factor and it settled down in about 15-20 
minutes.  The physical examination showed that the heart rate 
was regular in rate and rhythm, the veteran had marked 
tenderness in the costochondral region on the left side on 
the 2nd, 3rd, 4th and 5th ribs.  He had some tenderness on the 
lateral chest wall on the left side.  The examiner commented 
that in view of this, the veteran's chest pain appeared to be 
of musculoskeletal origin mainly costochondritis and it did 
not appear to be pleuritic pain as reported in service in 
1967.  The examiner stated that the veteran's pain was not 
aggravated by coughing, sneezing or postural change as 
reported in service.  There was no orthopnea or friction rub 
on auscultation.  The examiner opined that the veteran's 
chest pain appeared to be of musculoskeletal origin and it 
was not of pleuritic nature and it is less likely than not 
that his current chest pain is related to the chest pain 
which he had during service.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the veteran's 
current chest pain is related to service.  The Board finds it 
significant that a competent medical professional during the 
July 24, 2004 VA examination found that the veteran's chest 
pain appeared to be of musculoskeletal origin and not 
pleuritic in nature as reported in service.  As noted above, 
June 1995 private emergency room records indicated that Dr. 
Kosarek felt that the veteran had musculoskeletal chest pain 
in the past.  Therefore, it appears that the veteran's 
pleuritic chest pain during service was acute in nature and 
had resolved.  Moreover, the Board finds it highly probative 
that the examiner during the July 24, 2004 VA examination 
after reviewing the claims folder and examining the veteran 
opined that it is less likely than not that the veteran's 
current chest pain is related to the chest pain which he had 
during service.  The Board is led to the conclusion that the 
preponderance of the evidence is against a finding that the 
veteran's current chest pain is related to service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


